DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Reference Number 150 in figure 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: reference number 910 in paragraph 0050 of the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claims 1-3 and 5-8 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,502,451. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, of the instant application , Claim 1 of U.S. Patent No. 10,502,451 recites,  a diffuser plate for a thermal transfer device, wherein the diffuser plate comprises: a body having a plurality of first apertures and a second aperture that traverse therethrough, wherein the plurality of first apertures are asymmetrically arranged with respect to the second aperture (per Col. 11, line 41-44), wherein the plurality of first apertures have a first shape and a first size, and wherein the plurality of first apertures are configured to receive a plurality of tubes (per. Col. 11, line 45-47), wherein the second aperture has an outer perimeter and a second size, wherein the second size is larger than the first size (per Col. 11, line 48-50, with an outer perimeter explicitly called out in Col. 11, line 55), and wherein the outer perimeter of the second aperture comprises a plurality of first protrusions, wherein each first protrusion of the plurality of first protrusions represents a first overlap of a first aperture with the second aperture (per Col. 11, line 53-58).
Regarding claim 2, Claim 1 of U.S. Patent No. 10,502,451 recites the claim limitations of claim 1 of the instant application above and Claim 1 of U.S. Patent No. 10,502,451 further recites, the first shape is circular (per Col. 11, line 59).
	Regarding claim 3, Claim 1 of U.S. Patent No. 10,502,451 recites the claim limitations of claim 1 of the instant application above and Claim 1 of U.S. Patent No. 10,502,451 further 
	Regarding claim 5, Claim 1 of U.S. Patent No. 10,502,451 recites the claim limitations of claim 1 of the instant application above and Claim 1 of U.S. Patent No. 10,502,451 further recites, a third aperture having the second size (per Col. 11, line 51-52).
	Regarding claim 6, Claim 1 of U.S. Patent No. 10,502,451 recites the claim limitations of claim 1 of the instant application above and Claim 1 of U.S. Patent No. 10,502,451 further recites, a third aperture having a third size (per Col. 11, line 51-52 the third aperture has substantially the second size which would constitute a third size of the third aperture)
6. The diffuser plate of Claim 1, further comprising: a third aperture having a third size.
	Regarding claim 7, Claim 1 of U.S. Patent No. 10,502,451 recites the claim limitations of claim 1 of the instant application above and Claim 2 of U.S. Patent No. 10,502,451 further recites the plurality of first apertures, without considering the second aperture, are symmetrically arranged along a horizontal axis that traverses a center of the body (per Col. 11, line 60-63).
	Regarding claim 8, Claim 1 of U.S. Patent No. 10,502,451 recites the claim limitations of claim 1 of the instant application above and Claim 3 of U.S. Patent No. 10,502,451 further recites the plurality of first apertures, without considering the second aperture, are symmetrically arranged along a vertical axis that traverses a center of the body (per Col. 11, line 64-67).
Claim 4 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 10,502,451 in view of Wang et al. (US Patent Application Publication US 2008/0190593 A1).  
Regarding claim 4, Claim 1 of U.S. Patent No. 10,502,451 recites the claim limitations of claim 1 of the instant application above and further discloses and wherein the third aperture is substantially circular (the third aperture has substantially the first shape which is circular per Col. 11, line 51-52 and Col. 11, line 59). However Claim 1 of U.S. Patent No. 10,502,451 does not disclose that the second aperture is substantially square.

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have provided the second aperture with a known alternative shape, such as a square, as recognized by Wang. Since various alternative shapes of holes in diffuser/baffle plates within heat exchanger  are disclosed as known alternatives for allowing tubes and fluid outside of the heat exchange tubes to pass through the plate as recognized by Wang (per paragraph 0076).

Claims 9-11 and 14-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,502,451  in view of Couch et al. (US Patent 6,167,951 B1).  
Regarding claim 9, Claim 1 of U.S. Patent No. 10,502,451 recites, a diffuser plate for a thermal transfer device, wherein the diffuser plate comprises: 
a body having a plurality of first apertures, a second aperture, and a third aperture that traverse therethrough, wherein the plurality of first apertures are asymmetrically arranged with respect to the second aperture (per Col. 11, line 41-44), wherein the plurality of first apertures have a first shape and a first size, and wherein the plurality of first apertures are configured to receive a plurality of tubes (per. Col. 11, line 45-47), wherein the second aperture has a first outer perimeter and a second size, wherein the second size is larger than the first size (per Col. 11, line 48-50, with an outer perimeter explicitly called out in Col. 11, line 55), wherein the first outer perimeter of the second aperture comprises a plurality of first protrusions, wherein each first protrusion of the plurality of first protrusions represents a first overlap of a first aperture with the second aperture (per Col. 11, line 53-58), wherein the third aperture has a second outer perimeter (an aperture in a plate would inherently have an outer perimeter), and wherein the 
However Claim 1 of U.S. Patent No. 10,502,451 is silent as to However Claim 1 of U.S. Patent No. 10,502,451 is silent as to and wherein the second outer perimeter of the third aperture comprises a plurality of second protrusions, wherein each second protrusion of the plurality of second protrusions represents a second overlap of a first aperture with the third aperture as Claim 1 of U.S. Patent No. 10,502,451 only explicitly discloses a single hole with the specific overlap of the apertures. Couch teaches placing multiple similar holes in a baffle plate /diffuser plate (plate 505 has multiple holes per Col. 17, line 38 through Col. 18 line 2). 
It would have been obvious to one or ordinary skill in the art at the time the invention was effectively field to have modified Claim 1 of U.S. Patent No. 10,502,451 to have included an additional second aperture as a third aperture. Doing so would have provided an additional hole in the in a diffuser plate series where a shell and tube heat exchanger in combination with alternating diffusers/baffle plates could ensure a high efficiency of heat transfer from the shell side fluid to the tubes that is nearly equal across all the tubes as recognized by Couch (Per Col. 16, line 33-47) and where the additional hole could assist in minimizing pressure drop (per Col. 17, line 38 through Col. 18 line 2).

Regarding claim 10, Claim 1 of U.S. Patent No. 10,502,451 recites the claim limitations of claim 9 of the instant application above and Claim 1 of U.S. Patent No. 10,502,451 further recites, the first shape is circular (per Col. 11, line 59).
	Regarding claim 11, Claim 1 of U.S. Patent No. 10,502,451 recites the claim limitations of claim 9 of the instant application above and Claim 1 of U.S. Patent No. 10,502,451 further recites, wherein the second aperture and the third aperture are substantially circular (per Col. 

Regarding claim 14, Claim 1 of U.S. Patent No. 10,502,451 recites the claim limitations of claim 9 of the instant application above and Claim 1 of U.S. Patent No. 10,502,451 further recites, a third aperture having the second size (per Col. 11, line 51-52,).

	Regarding claim 15, Claim 1 of U.S. Patent No. 10,502,451 recites the claim limitations of claim 9 of the instant application above and Claim 1 of U.S. Patent No. 10,502,451 further recites, a third aperture having a third size, wherein the third size is larger than the first size (per Col. 11, line 51-52, where the third aperture has the second size which is larger than the first size per Col. 11, line 49-50).
	Regarding claim 16, Claim 1 of U.S. Patent No. 10,502,451 recites the claim limitations of claim 9 of the instant application above and Claim 4 of U.S. Patent No. 10,502,451 further recites the plurality of first apertures are further asymmetrically arranged with respect to the third aperture (per Col. 12, line 1-3).

Regarding claim 17 of the instant application,   Claim 1 of U.S. Patent No. 10,502,451 recites a first diffuser plate, wherein the first diffuser plate comprises a first body having a plurality of first apertures and a second aperture, wherein the plurality of first apertures and the second aperture traverse through the first diffuser plate (per Col. 11, line 41-44),  wherein the plurality of tubes are disposed within the plurality of first apertures (per Col. 11 line 46-47) and the plurality of first apertures have a first shape and a first size (Per. Col. 11, line 45-46), 
wherein the second aperture has a first outer perimeter and a second size, wherein the second size is larger than the first size (per Col. 11, line 48-50, with an outer perimeter explicitly called out in Col. 11, line 55), and 

However Claim 1 of U.S. Patent No. 10,502,451 is silent as to an enclosure comprising at least one wall that forms a cavity; with the tubes and first diffuser plate disposed within the cavity. 
Couch discloses (Figures 2-5) a heat exchanger with an enclosure comprising at least one wall that forms a cavity (external shell 203 which forms a cavity for shell side fluid per Col. 16 line 1-21) and a plurality of tubes (201) with a first diffuser plate disposed within the cavity (either baffle 202 or 205 or baffles 502 or 502 or 602 or 605 in the alternative embodiments of figures 4 and 5). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively field to have modified the diffuse plate of Claim 1 of U.S. Patent No. 10,502,451 to be in a shell and tube heat exchanger as taught by Couch. Doing so would provide a known type of heat exchanger that could benefit from a diffuser plate where the shell and tube heat exchanger in combination with alternating diffusers/baffle plates could ensure a high efficiency of heat transfer from the shell side fluid to the tubes that is nearly equal across all the tubes as recognized by Couch (Per Col. 16, line 33-47).
	Regarding claim 18, Claim 1 of U.S. Patent No. 10,502,451 as modified by Couch  recites the claim limitations of claim 17 of the instant application above and Couch further recites, a second diffuser plate (where baffle plate 505 is the first diffuser plate, baffle plate  502 would be the second diffuser plate) disposed within the cavity in parallel with the first diffuser plate (as seen in figure 4), wherein the second diffuser plate comprises a second body having a plurality of third apertures (the holes for individual tubes in plate 502 as seen in figure 4), wherein the plurality of third apertures traverse through the second diffuser plate, and wherein the plurality of tubes are further disposed within the plurality of third apertures ), wherein the 
Regarding claim 19, Claim 1 of U.S. Patent No. 10,502,451 as modified by Couch  recites the claim limitations of claim 18 of the instant application above and Claim 1 of U.S. Patent No. 10,502,451  recites a diffuser plate that has an outer perimeter of the aperture comprises a plurality of first protrusions, wherein each first protrusion of the plurality of first protrusions represents a first overlap of apertures for accommodating tubes with the aperture (per Col. 11, line 53-58), and Couch discloses a second diffuser/baffle  plate (502 in figure 4) further comprises a fourth aperture that traverses the second diffuser plate (the holes or passageways in plate 502 per Col. 17, line 38-42).
 It would have been obvious to one of ordinary skill in the art at the time the invention was effectively field to have provided multiple diffuser plates with the specific second apertures of Claim 1 of U.S. Patent No. 10,502,451 include multiple baffles/diffuser plates with additional second apertures taught by Couch. Doing so would provide a diffuser plate series where a shell and tube heat exchanger in combination with alternating diffusers/baffle plates could ensure a high efficiency of heat transfer from the shell side fluid to the tubes that is nearly equal across all the tubes as recognized by Couch (Per Col. 16, line 33-47).
	Regarding claim 20, Claim 1 of U.S. Patent No. 10,502,451 as modified by Couch  recites the claim limitations of claim 18 of the instant application above and Couch further recites, the plurality of first apertures and the second aperture of the first diffuser plate is configured differently from the plurality of third apertures and the fourth aperture of the second diffuser plate (seen by the offset holes the holes or passageways in plate 502 and 505 in figure 4 of couch and per  Col. 17, line 38-42).

Claims 12 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,502,451 in view of Couch et al. (US Patent 6,167,951 B1) and Wang et al. (US Patent Application Publication US 2008/0190593 A1).  
Regarding claim 12, Claim 1 of U.S. Patent No. 10,502,451 recites the claim limitations of claim 9 of the instant application above and further discloses and wherein the third aperture is substantially circular (the third aperture has substantially the first shape which is circular per Col. 11, line 51-52 and Col. 11, line 59). However Claim 1 of U.S. Patent No. 10,502,451 does not disclose that the second aperture is substantially square.
Wang teaches (Figure 12, 13, and 14a-14c) varying shapes in apertures in baffles (25)  where one  aperture is square (per Figure 14b  has a square hole as one of the various shapes of holes for allowing a heat exchanging tube bundle to pass through per papgah 0076).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have provided the second aperture with a known alternative shape, such as a square, as recognized by Wang. Since various alternative shapes of holes in diffuser/baffle plates within heat exchanger  are disclosed as known alternatives for allowing tubes and fluid outside of the heat exchange tubes to pass through the plate as recognized by Wang (per paragraph 0076).

Regarding claim 13, Claim 1 of U.S. Patent No. 10,502,451 recites the claim limitations of claim 9 of the instant application above however Claim 1 of U.S. Patent No. 10,502,451 does not disclose that the second aperture and the third aperture have a second shape that substantially differs from the first shape.
Wang teaches (Figure 12, 13, and 14a-14c) varying shapes in apertures in baffles (25)  from circular (per the shapes in 14a-14c showing  various shapes of holes for allowing a heat exchanging tube bundle  and fluid to pass through per papgah 0076).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have provided the second and third  aperture with a known alternative shape .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Choi, (US 20170045310 A1), Wanni (US 20100116478 A1), Burlingame (US 20080038165 A1), Sugihara (US 20060231243 A1), Font-Freide (US 20020038702 A1), Jimenez (US 8091514 B2), Joshi (US 6273180 B1), Chiba (US 5505254 A), Kramer (US 5366188 A), Moss (US 3907030 A), Lorenz (US 3566961 A), and Carl (US 2496301 A).
All disclose diffuser plates with holes/apertures of various shapes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS R. WEILAND whose telephone number is (571)272-9847.  The examiner can normally be reached on Monday-Thursday 6-3 EST and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/HANS R WEILAND/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ERIC S RUPPERT/Primary Examiner, Art Unit 3763